Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 26-34, 37-39, 41-46, 49-50, 54-55 are pending.

Allowable Subject Matter
Claims 26-34, 37-39, 41-46, 49-50, 54-55 are allowed (renumbered claims 1-7, 10-22, 8-9, respectively).

The following is an examiner’s statement of reasons for allowance: Prior art teaches of IoT networking comprising determining if devices are valid and if not, instructing invalid devices to exit the network (See Johnston). In addition, prior art teaches of drone mesh networking (See Eyuboglu), determining a test frame based on frame format (See Luo), and managing ad-hoc cluster networks with cluster head determination (See Pun). 
	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “an internet-of-things (IoT) mesh network device, comprising: 
	a radio transceiver configured to communicate with devices in a mesh network; 
	a node validator configured to determine if a device from among the devices in the mesh network is valid when at least two devices from among the devices in the mesh network that have been identified as being valid identify that the device is valid, and to otherwise determine that the device is invalid; and 
	a fault controller configured to instruct, when the device is identified as being invalid, the invalid device to exit the mesh network, 
	wherein the node validator is configured to determine that the device is valid by transmitting a trigger to the device to return test data, and conditioning device validity on verifying that (i) the test data transmitted by the device matches predetermined test data expected to be received from the device in response to the transmitted trigger, and (ii) the test data is transmitted by the device matching a predetermined frame format”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eyuboglu (US# 11,140,695), Luo et al. (US# 2013/0242117), Pun (US# 8,134,950).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477